DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.
Prior art references used for the following rejection includes: US 6,865,098 to Ichiriu et al. (hereafter Ichiriu), US 11,087,821 to Son et al. (hereafter Son), US 10,108,365 to Bittlestone (hereafter Bittlestone), US 9,111,649 to Kawamura et al. (hereafter Kawamura), US 9,384,355 to Yokoyama (hereafter Yokoyama).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
an address in one or more latches of the plurality to map a first row of memory cells that is within a predefined row address range to a second row of memory cells that is without the predefined row address range” on lines 7-9.  Claim 11 later recites “wherein the address corresponds to the second row” on line 1.  There is no description of the recited limitations in the disclosure.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “a second row of memory cells that is without the predefined row address range” on lines 8-9. It is not clear what it apparently means.  For purpose of examination, Examiner assumes the limitation is -- a second row of memory cells that is not within the predefined row address range--.
Same rejection of claim 1 is applied to claim 2 line 3, claim 10 line 9, claim 16 line 9.
Claim 10 recites limitation “storing an address in one or more latches of the plurality”.  It is not clear the plurality of what? For purpose of examination, Examiner assumes the limitation is --storing an address in one or more latches of the plurality of latches-- for consistency with previously recited limitation “a plurality of latches” on line 2 of the same claim.
Claim 10 recites limitation “storing an address in one or more latches of the plurality to map a first row of memory cells that is within a predefined row address range to a second row of memory cells that is not within the predefined row address range” in lines 7-9.  Claim 11 later recites “wherein the address corresponds to the second row” in line 1.  According to Examiner the first row--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichiriu.
Regarding independent claim 10, Ichiriu teaches a method comprising: 
reading a fuse of a memory device that comprises a plurality of latches and an array organized in rows and columns of memory cells each having a capacitive storage element (FIG. 4: upon power-up or reset operation, reading defective addresses from fuse bank memory 180 and writing them to tables 410, see 4:8 and 13:53-65); 
inherently determining that the fuse is blown based at least in part on reading the fuse (because that is the purpose of reading); and 
storing an address in one or more latches of the plurality to map a first row of memory cells that is within a predefined row address range to a second row of memory cells that is not within the predefined row address range (FIGS. 1 and 4: mapping defective row(s) in main CAM rows 112 to spare CAM rows 114).
Regarding dependent claim 11, Ichiriu teaches wherein the address corresponds to the first row (i.e. the defective row of main CAM rows 112).
Regarding dependent claim 12, Ichiriu teaches reading the fuse responsive to detecting a power event of the memory device (FIG. 4: upon power-up or reset operation, reading defective addresses from fuse bank memory 180 and writing them to tables 410, see 4:8 and 13:53-65).
Regarding dependent claim 13, Ichiriu teaches wherein the address is stored in registers of the memory device prior to being stored in the plurality of latches (FIG. 4: defective addresses are stored in register 454 prior to being stored in table 410, see 8:3-5).
Regarding dependent claim 15, Ichiriu teaches wherein the first row is a starting row of the row address range or an ending row of the row address range (e.g. in case either the first row or the last row in the main CAM rows 112 is defective and replaced).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Ichiriu.
Regarding independent claim 1, Son teaches an apparatus, comprising: 
a memory array (FIG. 9: DRAM  memory array 2410, also 9:32-39
control circuitry (FIG. 9: register clock driver 2300) coupled to the memory array and configured to: 
detect a row hammer attack targeting a first row of memory cells that is within a predefined row address range of the memory array organized in rows and columns of memory cells each having a capacitive storage element (FIG. 9: detecting WL3 as target row of hammer attack within normal WL1-WLn); and 
FIG. 9: mapping WL3 to redundant RWL, see 16:1-40).
Son does not teach the strike through limitations.
Ichiriu teach addresses of rows having defective memory cell(s) are programmed (i.e. blown) into fuse bank memory 180 (see 4:8 and 13:53-65).
Since Son and Ichiriu are both from the same field of endeavor, the purpose disclosed by Ichiriu would have been recognized in the pertinent art of Son.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that blowing fuse(s) for storing address bit(s) is a conventional method in word line replacement.
Regarding dependent claim 2, Son teaches wherein the control circuitry is further configured to map the first row from a plurality of rows within the predefined row address range to the second row not within the predefined row address range (FIG. 9: e.g. mapping WL1 to redundant RWL in case WL1 is target row of hammer attack, see 16:1-40).
Regarding dependent claim 3, Son teaches wherein the control circuitry configured to detect row hammer attack is further configured to detect a quantity of accesses of the first row in a time period (FIG. 4: detecting number of access during ACT time period, see 9:3-14).
Regarding dependent claim 6, Son teaches wherein the first row has a starting address of the predefined row address range (FIG. 9: in case WL1 is [first] target row of hammer attack).
	Regarding dependent claim 7, Son teaches wherein the first row has a last address of the predefined row address range (FIG. 9: in case WLn is [first] target row of hammer attack).

Claims 1, 2, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bittlestone in view of Kawamura.
Regarding independent claim 1, Bittlestone teaches an apparatus, comprising: 
a memory array (FIG. 4: DRAM array 101); and 
control circuitry coupled to the memory array and configured to: 
detect a row hammer attack targeting a first row of memory cells that is within a predefined row address range of the memory array organized in rows and columns of memory cells each having a capacitive storage element (FIG. 4: detecting that rows 402 and 403 are within predefined row address range 401 of DRAM array for being target of row hammer attack, see 3:52-61); and 

see 3:52-57).
Kawamura teaches non-defective rows of memory cells are redirected to redundant rows of memory cells for secrecy protection purpose by blowing fuses, wherein the redundant rows of memory cells are not within the range of normal rows memory cells (FIG. 3: redirecting virtual defective memory cell rows to redundant memory cell rows, also see 6:43-48).
Since Bittlestone and Kawamura are both from the same field of endeavor, the purpose disclosed by Kawamura would have been recognized in the pertinent art of Bittlestone.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to redirect the protective buffer rows of Bittlestone to redundant rows as suggested in Kawamura in order make use of the protective buffer rows for storing user data while maintain protection for the protected memory area.
Regarding dependent claim 2, Bittlestone teaches wherein the control circuitry configure the first row from a plurality of rows within the predefined row address range (FIG. 4: row 402 is the first row of the address range in order).  Kawamura teaches a virtual defective row within the predefined row address range it mapped to the second row not within the predefined row address range (see FIG. 3).
Regarding dependent claim 9, Bittlestone teaches wherein the first row is a starting row or a finishing row of the predefined row address range and is not in a protected region (because rows 402 and 403 are protective buffer rows).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Ichiriu in view of Yokoyama.
Son and Ichiriu teach, as applied in prior rejection of claim 1, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claim 4, Yokoyama teaches memory areas in a DRAM is divided and allocated in response to the allocation request from an application (see FIG. 3), wherein a control circuitry is further configured to define the predefined row address range of the memory array (FIGS. 1-4: CPU 102 manages the memory areas with head address and area size as indicated, also see 3:52-4:21).
Since Son, Ichiriu and Yokoyama are all from the same field of endeavor, the purpose disclosed by Yokoyama would have been recognized in the pertinent art of Son and Ichiriu.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that DRAM device is shared by more than one applications.  There is a need to set a predefined row address range for certain application as suggested in Yokoyama for the ease of operation.
Regarding dependent claim 5, Yokoyama teaches wherein the control circuitry is further configured to identify the first row responsive to defining the predefined row address range of the memory array (FIG. 3: head address 305).
Regarding dependent claim 6, Yokoyama teaches wherein the first row has a starting address of the predefined row address range (FIG. 3: head address 305).
Regarding dependent claim 7, even though Yokoyama does not teaches wherein the first row has a last address of the predefined row address range, it would have been obvious to 
Regarding dependent claim 8, Yokoyama teaches wherein the controller is configured to access the predefined row address range utilizing a key stored in the apparatus (see FIG. 11).

Claims 4-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Ichiriu in view of Bittlestone.
Son and Ichiriu teach, as applied in prior rejection of claim 1, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claim 4, Bittlestone teaches there is protected memory area within a [normal] memory array.  The row address range is further defined by adding rows 402 and 403 as the first and last rows to row address range 401 to form a protective buffer between public and protected memory area (see FIG. 4 and 3:52-57).
Since Son, Ichiriu and Bittlestone are all from the same field of endeavor, the purpose disclosed by Bittlestone would have been recognized in the pertinent art of Son and Ichiriu.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace rows 402 and 403 of Bittlestone with redundant rows as suggested in Ichiriu in order to use them for data storage while maintain protection for the protected memory area.
Regarding dependent claim 5, Bittlestone teaches wherein the control circuitry is further configured to identify the first row responsive to defining the predefined row address range of the memory array (FIG. 4: row 402 is the first row of the address range in order).
Regarding dependent claim 6, Bittlestone teaches wherein the first row has a starting address of the predefined row address range (FIG. 4: row 402 is the first row of the address range in order).
Regarding dependent claim 7, Bittlestone teaches wherein the first row has a last address of the predefined row address range (FIG. 4: row 403 is the last row of the address range in order).
Regarding dependent claim 9, Bittlestone teaches wherein the first row is a starting row or a finishing row of the predefined row address range and is not in a protected region (FIG. 4: rows 402 and 403 are the first and last rows of the address range in order).

Claims 10-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiriu in view of Bittlestone.
Regarding independent claim 10, Ichiriu teaches a method comprising: 
reading a fuse of a memory device that comprises a plurality of latches and an array organized in rows and columns of memory cells each having a capacitive storage element (FIG. 4: upon power-up or reset operation, reading defective addresses from fuse bank memory 180 and writing them to tables 410, see 4:8 and 13:53-65); 
inherently determining that the fuse is blown based at least in part on reading the fuse (because that is the purpose of reading); and 


Bittlestone teaches a protected memory area within a [normal] memory array, rows 402 and 403 are added as the first and last rows to row address range 401 to form a protective buffer between public and protected memory area (see FIG. 4 and 3:52-57).
Since Ichiriu and Bittlestone are all from the same field of endeavor, the purpose disclosed by Ichiriu would have been recognized in the pertinent art of Bittlestone.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace rows 402 and 403 of Bittlestone with redundant rows as suggested in Ichiriu in order to use them for data storage while maintain protection for the protected memory area of Bittlestone.
Regarding dependent claim 11, either Ichiriu or Bittlestone teaches wherein the address corresponds to the first row (Ichiriu: the defective row of main CAM rows 112 could be considered the first row; Bittlestone: row 402 is the first row of the address range in order).
Regarding dependent claim 12, Ichiriu teaches reading the fuse responsive to detecting a power event of the memory device (FIG. 4: upon power-up or reset operation, reading defective addresses from fuse bank memory 180 and writing them to tables 410, see 4:8 and 13:53-65).
Regarding dependent claim 13, Ichiriu teaches wherein the address is stored in registers of the memory device prior to being stored in the plurality of latches (FIG. 4: defective addresses are stored in register 454 prior to being stored in table 410, see 8:3-5).
Regarding dependent claim 15, either Ichiriu or Bittlestone teaches wherein the first row is a starting row of the row address range or an ending row of the row address range Ichiriu: e.g. in case either the first row or the last row in the main CAM rows 112 is defective and replaced; Bittlestone: rows 402 and 403 are the first and last rows of the address range in order, respectively).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiriu in view of Bittlestone in view of Yokoyama.
Ichiriu and Bittlestone teach, as applied in prior rejection of claim 13, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claim 14, Yokoyama teaches memory areas in a DRAM is divided and allocated in response to the allocation request from an application (see FIG. 3), wherein a control circuitry is further configured to define the predefined row address range of the memory and update the address stored in the registers of the memory device (FIGS. 1-4: CPU 102 manages the memory areas with head address and area size stored in registers as indicated, also see 3:52-4:21).
Since Ichiriu, Yokoyama and Bittlestone are all from the same field of endeavor, the purpose disclosed by Yokoyama and Bittlestone would have been recognized in the pertinent art of Ichiriu.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to set a predefined row address range for certain application as suggested in Yokoyama for the ease of operation.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura.
Regarding independent claim 16
control circuitry (FIG. 3: CPU 3) configured to: 
identify a predefined row address range of a memory array organized in rows and columns of memory cells FIG. 3: identifying normal memory cell array 66); 
identify a plurality of first rows of portions of the predefined row address range of the memory array (FIG. 3: identifying virtual defective memory cell rows 67 and 68); 
map the plurality of first rows of the memory array to a plurality of second rows of the memory array using fuses of the memory array (FIG. 3: matching virtual defective memory cell rows 67 and 68 to redundant memory cell rows 71 and 72), wherein the plurality of second rows is not within the predefined row address range (FIG. 3: redundant memory cell rows 71 and 72 are not within normal memory cell array 66); and 
resolve access commands corresponding to the plurality of first rows of the memory array utilizing the fuses to prevent the plurality of first rows from being accessed (see 6:43-48).
Kawamura teach the memory array is a SRAM array instead of DRAM array comprising capacitive storage element.  However, it would have been obvious to one with ordinary still in the art to realize that the concept of word line replacement of Kawamura can be expanded to other types of memory including DRAM. 
Regarding dependent claim 17, Kawamura teaches wherein the plurality of first rows is starting row or a finishing row of the portions of the predefined row address range (FIG. 3: e.g. in case either the first row or the last row in the normal memory cell array 66 is chosen as virtual defective memory cell row).

Claims 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Bittlestone.
Regarding independent claim 16, Kawamura teaches an apparatus, comprising: 
control circuitry (FIG. 3: CPU 3) configured to: 
identify a predefined row address range of a memory array organized in rows and columns of memory cells FIG. 3: identifying normal memory cell array 66); 
identify a plurality of first rows of portions of the predefined row address range of the memory array (FIG. 3: identifying virtual defective memory cell rows 67 and 68); 
map the plurality of first rows of the memory array to a plurality of second rows of the memory array using fuses of the memory array (FIG. 3: matching virtual defective memory cell rows 67 and 68 to redundant memory cell rows 71 and 72), wherein the plurality of second rows is not within the predefined row address range (FIG. 3: redundant memory cell rows 71 and 72 are not within normal memory cell array 66); and 
resolve access commands corresponding to the plurality of first rows of the memory array utilizing the fuses to prevent the plurality of first rows from being accessed (see 6:43-48).
Kawamura does not teach the strike through limitation.
see FIG. 4 and 3:52-57).
Since Kawamura and Bittlestone are all from the same field of endeavor, the purpose disclosed by Kawamura would have been recognized in the pertinent art of Bittlestone.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace rows 402 and 403 of Bittlestone with redundant rows as suggested in Ichiriu in order to use them for data storage while maintain protection for the protected memory area of Bittlestone.
Regarding dependent claim 17, Bittlestone teaches wherein the plurality of first rows is starting row or a finishing row of the portions of the predefined row address range (FIG. 4: rows 402 and 403 are the first and last rows of the address range in order, respectively).
Regarding dependent claim 19, Bittlestone teaches wherein the control circuitry is further configured to: responsive to redefining the portions of the predefined row address range, identifying the plurality of first rows of the memory array that are within the redefined portions of the predefined row address range (FIG. 4: redefine the portions of the predefined row address range by added row protection buffers 402 and 403).  Kawamura teaches map the plurality of first rows of the memory array using latches associated with the fuses to prevent the plurality of first rows from being accessed (FIG. 3: matching virtual defective memory cell rows 67 and 68 to redundant memory cell rows 71 and 72).
Regarding dependent claim 20, Bittlestone teaches wherein the control circuitry is further configured to, responsive to detecting a row hammer attack (FIG. 4: rows 402 and 403 are subject to row hammer attack).  Kawamura teaches map the plurality of first rows of the memory array to the plurality of second rows of the memory array using fuses of the memory array (FIG. 3: matching virtual defective memory cell rows 67 and 68 to redundant memory cell rows 71 and 72).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Bittlestone in view of Yokoyama.
Kawamura and Bittlestone teaches, as applied in prior rejection of claim 16, all claimed subject matter except further limitations set forth in the following claims.
Regarding dependent claim 18, Yokoyama teaches Yokoyama teaches memory areas in a DRAM is divided discontinuously and allocated in response to the allocation request from an application (see FIG. 3), wherein a control circuitry is further configured to define the predefined row address range of the memory array (FIGS. 1-4: CPU 102 manages the memory areas with head address and area size as indicated, also see 3:52-4:21).
Since Kawamura, Bittlestone and Yokoyama are all from the same field of endeavor, the purpose disclosed by Yokoyama would have been recognized in the pertinent art of Kawamura and Bittlestone.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that DRAM device is shared by more than one applications.  There is a need to set a predefined row address range for certain application as suggested in Yokoyama for the ease of operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 14, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824